Citation Nr: 1724929	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for external hemorrhoids.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 and a December 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

After timely filing Notices of Disagreement for his disability ratings, the Veteran filed a January 2003 statement withdrawing all issues on appeal.  However, after RO considered the Veteran's 2008 medical treatment records, and denied increase ratings for both his diabetes mellitus and hemorrhoids, the Veteran again filed a Notice of Disagreement, claiming higher ratings.  

In August 2016, the Board remanded the claim to afford the Veteran VA examinations to further develop his claims for higher disability ratings.  The matter is now back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are commensurate with persistent bleeding and with secondary anemia, or with fissures.  

2.  The Veteran's diabetes mellitus required a treatment regimen consisting of insulin therapy, oral hypoglycemic agents, and a restricted diet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.114, Diagnostic Code 7336 (2016).  
2.  The criteria for a disability rating for diabetes mellitus in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for hemorrhoids and diabetes mellitus.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran was afforded VA examinations in connection to his hemorrhoids in February 1997, May 2000, September 2001, July 2008, and October 2016.  He was also afforded VA examinations for his diabetes mellitus in May 2000, September 2001, and October 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in October 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior August 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).




a.  Hemorrhoids 

Under Diagnostic Code 7336, hemorrhoids external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 38 C.F.R. § 4.114.  The Veteran's hemorrhoids may also be evaluated under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus. Healed or slight impairment of sphincter control, without leakage, warrants a noncompensable rating.  Constant slight or occasional moderate leakage warrants a 10 percent evaluation.  With occasional involuntary bowel movements necessitating the wearing of pads, a 30 percent evaluation is warranted.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating, and a complete loss of sphincter control warrants a 100 percent rating.

The Veteran was granted a 20 percent disability rating for his hemorrhoids by a June 2010 rating decision, which is the highest available rating under Diagnostic Code 7336.  It is his contention that he should be granted a higher disability rating.  In his May 2000 VA examination, the Veteran was diagnosed with combined hemorrhoids, symptomatic with small posterior anal fissure.  The examiner reported that the Veteran experienced bleeding about once a week on the tissue and in the bone.  In his September 2001 VA examination, the examiner found evidence of small amount of fecal leakage but no anal fissures.  His rectal tone was within normal limits and he did not have any thrombosed external hemorrhoids.  

He was afforded another VA examination in September 2008.  That examination revealed the previous situation of combined hemorrhoids, which are circular in type and are not bleeding at the time of examination.  The examiner acknowledged that the Veteran has previous Agent Orange exposure which subsequently caused the development of the Veteran cancer in his ascending colon.  However, the Veteran's hemorrhoidal status has not changed in size or symptomatology for several years.  Pursuant to an August 2016 remand, the Veteran underwent another VA examination in October 2016.  There, the examiner found that the Veteran suffered from hemorrhoids of mild to moderate severity with mild scant bleeding.  

Because the Veteran has received the highest disability rating, under Diagnostic Code 7336, the Board now considers the application of Diagnostic Code 7332.  However, a higher rating of 30 percent is not warranted as the Veteran has never had during the appeal period, occasional involuntary bowel movements necessitating the wearing of pads.  The evidence does not support a showing of extensive leakage and frequent involuntary bowel movement required under a 60 disability rating, nor a complete loss of sphincter control as required under a 100 rating.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a rating of 20 percent, but not higher, throughout the appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The symptoms associated with the Veteran's hemorrhoids are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Therefore, the Board finds that the record does not reflect that the hemorrhoids disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.  

b.  Diabetes Mellitus 

The Veteran contends that his diabetes mellitus disability should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.119, DC 7913.  Specifically, the Veteran asserts that his activities have been restricted by his condition.  

Under DC 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.  

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360  (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In his May 2000 VA examination, the Veteran was diagnosed with diabetes mellitus.  The report noted that the Veteran has not been treated with hypoglycemia or ketoacidosis as of date.  The Veteran stated to the examiner that he had experienced shaking four to five times a week but the shaking as become less frequent.  No restrictions have been placed on his activities.  He underwent another VA examination in September 2001 to which his diagnosis was confirmed.  There, the examiner reported that the Veteran now receives hypoglycemia as part of treatment.  The Veteran expressed to the examiner that he is worried about the hypoglycemia treatment because he has missed work because of it.  

The Veteran was subsequently granted service connection for diabetes mellitus at 20 percent disabling by a December 2001 rating decision.  The Veteran filed a timely Notice of Disagreement, stating that because of his disability, he is unable to sustain long term employment and that his condition continues to worsen.  In January 2008, the Veteran visited a VA treatment center where he was prescribed a diabetic diet.  He was instructed to eat on a regular schedule (three meals a day), and to eat a variety of food such as lean meat, chicken or fish, whole grains, vegetables, fruits, and low fat dairy foods.  The Veteran was also told to avoid sugary foods.  The physician reported that the Veteran is allowed to resume normal activities as tolerated, but that he should not return to work.  In October 2008, the physician noted that the Veteran was to continue home regimen of NPH insulin and glyburide.  

Pursuant to an August 2016 remand, the Veteran was afforded an October 2016 VA examination.  There, the VA examiner noted that the Veteran's diabetes is being treated and managed by a restricted diet, oral hypoglycemic agent, and insulin (more than one injection per day).  The Veteran's activities, however, have not been restricted as part of his diabetes management.  The examiner also noted that the Veteran visits his diabetic care provider less than twice a month for episodes of ketoacidosis and hypoglycemia.  

Although the Veteran asserts that his activities have been regulated throughout the appeal period, the Veteran was managing his diabetes with insulin but was not required to limit his physical activities.  Significantly, medical evidence is required to show that occupational and recreational activities have been clinically restricted. Camacho, 21 Vet. App. at 360.  Neither does the evidence support a finding that a higher rating of 40 percent is warranted based on the remaining criteria.  In fact, the August 2016 VA examination reported that the Veteran did not experience episodes of ketoacidosis or hypoglycemic reactions at all.  The evidence does not support a disability rating of 60 percent because the Veteran's activities have not been regulated nor has he been hospitalized for episodes of ketoacidosis or hypoglycemic reactions once or twice a year, or twice a month.  The Board also finds that the Veteran does not meet a disability rating of 100 percent because the evidence does not show that he requires more than one insulin injection per day, coupled with regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  The Veteran also has not shown loss of strength and weight.  Throughout the appeal period, the Veteran's diabetes mellitus mostly nearly approximate the criteria for a disability rating of 20 percent.  

The Board acknowledges that while the Veteran requires more than one insulin injection per day, a veteran must demonstrate all of the required elements in order to be entitled to a higher evaluation.  The rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth. Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required. See Camacho, 21 Vet. App. at 366.  Thus, a disability rating in excess of 20 percent is not warranted.  

The Board has additionally considered whether an extraschedular rating is warranted for the Veteran's diabetes mellitus.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry." If the RO or Board determines that (1) the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  

The evidence in this case does not show such an exceptional disability picture that the available schedular 20 percent evaluation for the service-connected diabetes mellitus.  The Veteran's symptoms related to diabetes mellitus include the need for medication and a restricted diet.  All of his reported symptomatology is considered within the diagnostic criteria.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned 20 percent evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms for his service-connected diabetes mellitus.  


ORDER

Entitlement to an increase disability rating in excess of 20 percent for the Veteran's service connected hemorrhoids is denied.  

Entitlement to an increase disability rating in excess of 20 percent for the Veteran's service connected diabetes mellitus is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


